Citation Nr: 0111564	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-05 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for major 
affective disorder, bipolar type, currently rated 50 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



REMAND

The veteran had active service from April 1965 to July 1968. 

This matter comes before the Board of Veteran's Appeals 
(Board) from a March 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

A May 1994 Board decision denied an increased evaluation for 
major affective disorder, bipolar type, rated 50 percent 
disabling (which remains the veteran's only service-connected 
disorder), and denied entitlement to a temporary total 
evaluation for the period of hospitalization from January 4, 
1990, to February 1, 1990.  Thereafter, the veteran appealed 
a May 1996 rating action which granted a permanent and total 
disability rating for pension purposes but which also, in 
pertinent part, denied reopening of a claim for service 
connection for chronic bronchitis and heart disease.  The 
veteran's appeal of that denial was withdrawn, in writing, in 
March 1998.  

In a March 2000 letter to the veteran's attorney, the RO 
requested clarification of two letters from that attorney, 
both dated February 29, 2000, one of which requested 
immediate certification and transfer of the appeal to the 
Board and the other requested that VA treatment records be 
obtained, that the veteran be afford a VA Social and 
Industrial Survey, and that a VA psychiatric rating 
examination be conducted.  Another letter from the attorney 
was received in April 2000 again requesting immediate 
certification and transfer of the appeal to the Board.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

On file is a June 1987 letter from a VA Counseling 
Psychologist to the veteran stating that a VA Vocational 
Rehabilitation Panel had rendered a recommendation or 
advisory opinion from which it was concluded that entry into 
such training for employment was not feasible.  

The veteran has reported that his application for disability 
benefits was turned down by the Social Security 
Administration because he did not have sufficient work-hour 
credits.  In June 1998 the RO requested that the U. S. Office 
of Personnel Management furnish a copy of the veteran's 
medical records from his personnel file pertaining to his 
reported employment by the VA Medical Center in Augusta, 
Georgia in the House Keeping Department in 1996.  However, 
there is nothing on file which indicates that any response 
was ever received.  

It is contended that the veteran has difficulty obtaining 
employment because of his past history criminal behavior, 
with multiple convictions, and that this behavior was due to 
his service-connected psychiatric disorder.  However, there 
is no medical diagnosis or opinion, or other evidence, on 
file with respect to this contention.  The veteran may, if he 
wishes, submit evidence as to this matter.  

Accordingly, the claims are REMANDED for the following:

1.  The RO should obtain the names and 
addresses as well as dates and places of 
treatment, evaluation, examination, 
observation or hospitalization, of all 
medical care providers concerning the 
veteran's service-connected psychiatric 
disability.  After obtaining the 
necessary release form(s), the RO should 
obtain such records. 

2.  The RO should request that the 
veteran identify all VA medical 
facilities where he had received VA 
treatment, examination, evaluation, 
observation, to include any outpatient 
treatment and inpatient treatment 
(hospitalization) since April 1998.  To 
the extent that such records are not 
already on file, the RO should obtain 
these records.  

3.  The RO should obtain and associate 
with the claim files the veteran's 
Vocational and Rehabilitation folder.  

4.  The RO should take the appropriate 
steps to obtain all relevant records from 
either the Office of Personnel and 
Management or other appropriate 
government agency pertaining to the 
veteran's past employment at a VA 
facility, to include his inclusive dates 
of employment and the reason(s) for any 
termination of such employment.  
5.  The RO should take the appropriate 
steps to obtain from the Social Security 
Administration all records pertaining to 
the veteran's claim for Social Security 
disability benefits as well as any 
medical records relative to that claim.  

6.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected psychiatric 
disability.  The report of examination 
should contain a detailed account of all 
manifestations of the disability found to 
be present.  If there are found to be 
multiple psychiatric disorders, the 
examiner should reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the disorder(s).  
If certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  The 
examiner should also comment on the 
extent to which the service-connected 
disability impairs the veteran's 
occupational and social functioning.  The 
examiner is requested to assign a 
numerical code for the Global Assessment 
of Functioning score, and include a 
definition of the numerical code 
assigned.  Also, an opinion should be 
rendered, if possible, as to whether it 
is more likely, less likely or as likely 
as not  that the veteran's service-
connected psychiatric disorder is 
responsible for his past criminal 
behavior.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in 
legible reports.  All indicated tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  

8.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

9.  Thereafter, the RO should 
readjudicate this claim on a de novo 
basis.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to report for scheduled examinations may result 
in the denial of the claim.  38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


